                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION


Armando Jose Velasquez, #11942-027, )
                                    )
                    Petitioner,     )
                                    )             Civil Action No. 6:18-2422-BHH
v.                                  )
                                    )                           ORDER
Bryon M. Antonelli,                 )
                                    )
                    Respondent.     )
________________________________)

       This matter is before the Court on Petitioner Armando Jose Velasquez

(“Velasquez’s”) pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.),

the matter was referred to a United States Magistrate Judge for initial review.

       On October 29, 2018, Magistrate Judge Kevin F. McDonald filed a Report and

Recommendation (“Report”) outlining the issues and recommending that the Court

summarily dismiss this case without prejudice and without requiring Respondent to file a

return. Attached to the Report was a notice advising Petitioner of his right to file written

objections to the Report within fourteen days of being served with a copy. On November

15, 2018, Petitioner filed a motion for an extension of time to file objections, requesting a

60 or 90-day extension. The Court granted Petitioner’s motion, giving him until February

11, 2019, to file his objections. To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court
is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge that

the instant § 2241 petition should be summarily dismissed without prejudice.

       Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF

No. 15) and dismisses this action without prejudice and without requiring Respondent to

file a return.

       IT IS SO ORDERED.


                                                            /s/Bruce H. Hendricks
                                                            Bruce Howe Hendricks
                                                            United States District Judge

February 26, 2019
Charleston, South Carolina




                                                2
